61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Melvin MYERS, Plaintiff--Appellant,v.Parker EVATT, Commissioner of the South Carolina Departmentof Corrections, in his individual capacity,Defendant--Appellee.Donald Melvin MYERS, Plaintiff--Appellant,v.Michael J. CAVANAUGH, Director, Parole Board;  J.P. Hodges;Raymond J. Rossi;  Marion Beasley;  Willie E. Givens;  RhettJackson;  Jane Doe, Unidentified Defendant who works at theSouth Carolina Department of Probation, Parole and PardonServices, Defendants--Appellees.
Nos. 95-6521, 95-6522.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

Donald Melvin Myers, appellant pro se.  Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, SC;  Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Services, Columbia, SC, for appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  No. 95-6521, Myers v. Evatt, Nos.  CA-94-1002-3-19BC;  No. 95-6522, Myers v. Cavanaugh, No. CA-94-1404-3-19BC (D.S.C. Mar. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.